Exhibit 10.1
TERM LOAN AGREEMENT DUE 2012
$101,450,500
This TERM LOAN AGREEMENT (this “Agreement”) is made as of July 22, 2009 (the
“Effective Date”), between Anadarko Petroleum Corporation, a Delaware
corporation, with principal offices at 1201 Lake Robbins Drive, The Woodlands,
Texas 77380 (“Lender”), and Western Gas Partners, LP, a Delaware limited
partnership with principal offices at 1201 Lake Robbins Drive, The Woodlands,
Texas 77380 (“Borrower”). The Guarantor (defined in Section 3) has joined in
this Agreement solely for purposes of evidencing its agreement in Section 3.
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Lender and Borrower agree as follows:
1. Loan. Subject to the terms and conditions of this Agreement, on the Effective
Date Lender agrees to make a loan (“Loan”) to Borrower in an aggregate principal
amount not to exceed $101,450,500.00 (the “Commitment Amount”). The Commitment
Amount is not revolving; amounts repaid may not be reborrowed.
2. Repayment of the Loan. Borrower promises to pay the outstanding principal
balance of the Loan, together with interest accrued and outstanding thereon and
any other sums due hereunder, on July 15, 2012 (the “Maturity Date”) or such
earlier date upon which the maturity of the Loan may have been accelerated
pursuant to Section 10.
3. Guaranty. Western Gas Resources, Inc., a corporation organized under the laws
of the State of Delaware (the “Guarantor”) unconditionally and irrevocably
guarantees to the Lender, in the event of non-performance by the Borrower,
including the occurrence of an Event of Default as set forth pursuant to
Section 10:
     (a) the due and punctual payment in full (and not merely the collection) of
the outstanding principal of the Loan and the interest thereon, in each case
when due and payable, all according to the terms of this Agreement; and
     (b) the due and punctual payment in full (and not merely the collection) of
all other sums and charges which may at any time be due and payable in
accordance with this Agreement.
4. Early Repayment of the Loan. The Borrower will have the option to repay the
Loan upon 5 Business Days’ prior notice, in whole or in part, on any Business
Day (together with other capitalized terms not defined in the body of this
Agreement, as defined in Exhibit A). The repayment price will equal 100% of the
principal amount of the Loan to be repaid plus accrued interest on the notes to
be redeemed to the date of redemption.
5. Procedure for Borrowing. On the Business Day prior to the Effective Date,
Borrower shall deliver a notice to Lender in accordance with the procedures set
forth in, and subject to the terms of, Section 2.03 of the Revolving Credit
Agreement, except that: (a) Borrower shall give such notice no later than
12:00 p.m., Houston time; (b) Borrower shall give such notice to and in

 



--------------------------------------------------------------------------------



 



a form acceptable to Lender rather than the applicable agent under the Revolving
Credit Agreement; (c) any term of the Revolving Credit Agreement to the contrary
notwithstanding, the Loan may only be made in US Dollars; and (d) interest shall
be as calculated in Section 6.
6. Interest. Borrower shall pay interest on the unpaid principal amount of the
Loan outstanding from the Effective Date until the principal amount shall be
paid in full, at a rate per annum at all times equal to the Fixed Rate payable
in arrears on each Payment Date; provided that, in the event of any repayment or
prepayment of the Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment. Interest
payable hereunder shall be calculated on the basis of a year of 360 days
comprised of 12 months of 30 days each.
7. Interest Rate. Interest shall be assessed at a fixed rate per annum equal to
7.0% (the “Fixed Rate”).
Notwithstanding the foregoing provisions of this Section 7 or any other
provision of this Agreement, interest on the Loan and other amounts due
hereunder at any time shall be limited to the highest lawful rate that may be
charged under the laws of the State of Texas at such time.
8. Borrower’s Representations and Warranties. Borrower represents and warrants
to Lender that:
     (a) Borrower (i) has been duly formed and is validly existing in good
standing under the laws of the State of Delaware and (ii) is qualified to do
business as a foreign entity in good standing in each jurisdiction of the United
States in which the ownership of its properties or the conduct of its business
requires such qualification and where the failure to so qualify would be
reasonably expected to have a material adverse effect on the Borrower and its
subsidiaries, taken as a whole; and
     (b) this Agreement has been duly authorized, executed and delivered by
Borrower and constitutes the valid and binding agreement of Borrower,
enforceable in accordance with its terms.
9. Conditions of Lending. The obligation of Lender to make the Loan is subject
to the conditions precedent that:
     (a) Each of the representations and warranties set forth in Section 8 is
true and accurate on and as of the date of the making of such Loan; and
     (b) no event has occurred and is continuing or would result from the
proposed Loan that constitutes a Default or Event of Default.
10. Events of Default. If one or more of the following events of default (each
an “Event of Default”) shall occur and be continuing:
     (a) Borrower shall default in any payment of principal of the Loan when and
as the payment shall become due and payable, or Borrower shall default in any
payment of interest as required herein, or in the payment of any fees or other
amounts as required

 



--------------------------------------------------------------------------------



 



herein, when the same shall become due and payable, and such default shall
continue for a period of three (3) Business Days;
     (b) Borrower shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of its property, (ii) admit in writing of its inability to pay its debts as
such debts become due, (iii) make a general assignment for the benefit of its
creditors, (iv) commence a voluntary case under any Bankruptcy Law, (v) file a
petition seeking to take advantage of any other law providing for similar relief
of debtors, or (vi) consent or acquiesce in writing to any petition duly filed
against it in any involuntary case under any Bankruptcy Law; or
     (c) a proceeding or case shall be commenced, without the application or
consent of Borrower in any court of competent jurisdiction seeking (i) its
liquidation, reorganization, dissolution or winding up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of it or of its assets, or (iii) similar
relief in respect of it, under any law providing for the relief of debtors, and
such proceeding or case shall continue undismissed, or unstayed and in effect,
for a period of sixty (60) days (or such longer period, so long as Borrower
shall be taking such action in good faith as shall be reasonably necessary to
obtain the timely dismissal or stay of such proceeding or case); or an order for
relief shall be entered in an involuntary case under any applicable Bankruptcy
Law, against Borrower; or
     (d) a Change of Control shall occur;
then and in each and every case Lender, by notice in writing to Borrower, may
terminate the commitment of Lender hereunder and/or declare the unpaid balance
of the Loan and any other amounts payable hereunder to be forthwith due and
payable, and thereupon such balance shall become so due and payable without
presentation, protest or further demand or notice of any kind, all of which are
hereby expressly waived; provided that in the case of Section 10(b) and Section
10(c) above, the commitments of Lender hereunder shall automatically terminate
and the Loan and any other amounts payable hereunder shall forthwith be due and
payable.
11. Notices. Notices under and in connection with this Agreement shall be given
in the manner and deemed effective as provided in Section 9.01 of the Revolving
Credit Agreement, and shall be delivered to the respective addresses of the
parties set forth in the initial paragraph hereof.
12. Waivers; Amendments. No failure or delay by Lender to exercise any right or
power shall operate as a waiver thereof, nor shall any partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise of such right or
power. No waiver of any right or power of Lender in this Agreement shall be
effective unless given in writing signed by Lender. This Agreement may not be
amended or modified except by a writing signed by the parties.
13. Expenses of Enforcement. Borrower shall reimburse Lender on demand for any
fees or other expenses of Lender in connection with the enforcement of this
Agreement and the collection of the Loan and any other amounts due Lender
hereunder. Borrower agrees, to the

 



--------------------------------------------------------------------------------



 



fullest extent permitted by law, to indemnify and hold harmless Lender and each
of its directors, officers, employees and agents (each an “Indemnified Party”)
from and against any and all claims, damages, liabilities and expenses
(including without limitation fees and disbursements of counsel) arising out of
or in connection with any investigation, litigation or proceeding (whether or
not any Indemnified Party is a party) arising out of, related to or in
connection with this Agreement, the Loan or any transaction in which any
proceeds of all or any part of the Loan made hereunder are applied, provided
that such indemnity shall not, as to any Indemnified Party, be available to the
extent that such losses, claims, damages, liabilities or related expenses
resulted from the gross negligence, unlawful conduct or willful misconduct of
such Indemnified Party.
14. Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties and their respective successors and permitted assigns.
Borrower may not assign this Agreement or delegate any of its duties hereunder
without the express written consent of Lender.
15. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas.
16. Headings; Section References. Headings in this Agreement are for convenience
only and shall not be used to interpret or construe its provisions. References
to Sections in this Agreement are to Sections of this Agreement.
17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
18. Entire Agreement. This instrument and any other loan documents executed in
connection herewith constitute the entire Agreement between Lender and Borrower
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties.
19. No Third Party Beneficiaries. The agreement of Lender to make the Loan to
Borrower on the terms and conditions set forth in this Agreement is solely for
the benefit of Borrower and no other person has any rights hereunder against
Lender or with respect to the extension of credit contemplated hereby.
20. Special Exculpation. No claim may be made by Borrower or any other person
against Lender, its directors, officers, employees, attorneys or agents of any
of them for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or relating to this Agreement or any other financing document or the
transactions contemplated hereby or thereby, or any act, omission or event
occurring in connection therewith, and Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.
21. Waiver of Jury Trial. Each of Borrower and Lender hereby irrevocably waives,
to the fullest extent permitted by law, any and all right to trial by jury in
any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 



--------------------------------------------------------------------------------



 



22. Severability. If any term or provision of this Agreement shall be determined
to be illegal or unenforceable, all other terms and provisions of this Agreement
shall nevertheless remain effective and shall be enforced to the fullest extent
permitted by applicable law.
23. Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement.
24. Non-Recourse to Partners. The Lender agrees that in the event of
non-performance by the Borrower hereunder, including an Event of Default, the
Lender’s rights to payment under this Agreement are limited to the assets of the
Borrower and the Guaranty provided by Section 3, and the Lender may not pursue
payment from any general partner (including the General Partner) or limited
partner of the Borrower for any amounts hereunder, even if the assets of the
Borrower and amounts received pursuant to such Guaranty are insufficient to pay
all amounts due to the Lender under this Agreement.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their proper officers on the day and year first above written.

            Anadarko Petroleum Corporation
      By:   /s/ Bruce W. Busmire         Bruce W. Busmire        Vice President,
Finance and Treasurer        Western Gas Partners, LP


By: Western Gas Holdings, LLC, its general partner
      By:   /s/ Robert G. Gwin         Robert G. Gwin        President and Chief
Executive Officer        Solely for purposes of evidencing its agreement in
Section 3:


Western Gas Resources, Inc.
      By:   /s/ Bruce W. Busmire         Bruce W. Busmire        Vice President,
Finance and Treasurer     

 



--------------------------------------------------------------------------------



 



Exhibit A
As used in the Agreement to which this Exhibit A is attached, the following
terms have the meanings indicated:
“Bankruptcy Law” means Title 11 of the United States Code entitled “Bankruptcy”,
as amended from time to time and any similar other applicable law or statute in
any other jurisdiction as amended from time to time.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized or required by
law to remain closed.
“Change of Control” means any of the following events: (i) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the General Partner’s assets to any
other Person, unless immediately following such sale, lease, exchange or other
transfer such assets are owned, directly or indirectly, by the General Partner;
(ii) the dissolution or liquidation of the General Partner; (iii) the
consolidation or merger of the General Partner with or into another Person
pursuant to a transaction in which the outstanding membership interests of the
General Partner are changed into or exchanged for cash, securities or other
property, other than any such transaction where (a) the outstanding membership
interests of the General Partner are changed into or exchanged for Voting
Securities of the surviving corporation or its parent and (b) the Lender
continues to own, directly or indirectly, not less than a majority of the
outstanding Voting Securities of the surviving corporation or its parent
immediately after such transaction; and (iv) other than Lender and its
affiliates, a “person” or “group” (within the meaning of Sections 13(d) or
14(d)(2) of the Exchange Act) being or becoming the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of all
of the then outstanding membership interests of the General Partner, except in a
merger or consolidation which would not constitute a Change of Control under
clause (iii) above.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“General Partner” means Western Gas Holdings, LLC, a Delaware limited liability
company (including any permitted successors and assigns under the Agreement of
Limited Partnership of the Borrower).
“Payment Date” means the 15th day of each April, July, October, and January,
commencing October 15, 2009; provided that if any such day is not a Business
Day, the applicable payment shall be due on the next following Business Day.
“Person” means a corporation, partnership, joint venture, trust, limited
liability company, unincorporated organization or any other entity.
“Revolving Credit Agreement” at any time means the revolving credit agreement
with the largest aggregate commitment amount to which Lender is then a party as
the borrower, as amended, or if there is no such revolving credit agreement then
in effect, the last revolving credit agreement to which Lender was a party as
the borrower. As of the Effective Date, the Revolving Credit Agreement is the
revolving credit agreement dated as of March 4, 2008 among, inter alia,

A-1



--------------------------------------------------------------------------------



 



Anadarko Petroleum Corporation, JPMorgan Chase Bank, as US Administrative Agent,
and the lenders party thereto, as amended.
“Voting Securities” means securities of any class of Person entitling the
holders thereof to vote in the election of members of the board of directors or
other similar governing body of the Person, or in the case of a limited
partnership, a majority of the general partner interests in such limited
partnership.

A-2